PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/873,507
Filing Date: 2 Oct 2015
Appellant(s): Klemm et al.



__________________
Scott Weitzel, Reg. No. 54,534
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 25 January 2021 appealing from the final rejection mailed 25 September 2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 25 September 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellants argument filed 25 January 2020 have been fully considered but they are not persuasive and the Examiner respectfully disagrees.

With Respect to Rejections Under 35 USC § 101

Appellant argues “First, not every interaction between people falls with the "certain methods of organizing human activity." Also, Appellant submits that utilizing an interpretation (e.g., BRI) and then maintaining the rejection based on such an interpretation, is absent a legal basis.  Neither the claims, nor the specification, supports any interpretation wherein the recited actions are between a customer, agent, or any other people. Rather the actions are performed by and between hardware components (e.g., network interface, processor, computer terminal, etc.). Appellant respectfully submits that no broadest reasonable interpretation can be drawn wherein humans are recited as being the recited hardware or performing the recited method steps.”  The Examiner respectfully disagrees.

As previously explained in the Final Office Action the recitation of hardware components does not preclude the claims from being a judicial exception.  These are additional elements  to implement the abstract idea as discussed in MPEP 2106.05 (f) and do not render the claims patent eligible because the claims require no more than generic computer components performing functions that correspond to acts required to carry out the abstract idea. For these reasons, the claims are directed to an abstract idea under Prong One of the two-part analysis.

Appellant further argues “In order for a claim to be "directed to" a judicial exception, it must recite or describe the exception. In Diamond v. Diehr a mathematical equation was recited. In (set forth) the mathematical equation, in Alice v. CLS Bank the exception was The Examiner respectfully disagrees.
	The Examiner finds the response unpersuasive and maintains the claim limitations of independent claims have been properly analyzed with respect to the abstract idea groupings under Prong One of the two-part analysis, as the Examiner identified the specific limitations in the claim that fall within the subject matter groupings of abstract ideas enumerated in the MPEP 2106.04(a)(2). The cited court decision of Diamond v. Diehr does not change the analysis because Diehr involved “a ‘well-known’ mathematical equation used…in a process designed to solve a technological problem in ‘conventional industry practice’.” Just as Diehr could not save the claims in Alice, which were directed to “implementing the abstract idea of intermediated settlement on a generic computer, it cannot save Appellant’s claims directed to managing customer and agent interactions on a generic computer.  

Appellant further argues “Appellant submits that the result of an implementation of a claim, is not a claim, but an overreaching of "broadest reasonable interpretation."  The Office Action proffers that the claims recite commercial interactions (see Office Action, p. 17) and "including advertising, marketing or sales activities or behaviors; business relations." (Id.,¶  3). However, no such feature is recited. More specifically, nothing in the claims is being marketed, offered for sale, sold and no business relationship provided. A business relationship occurs when one party is commercially linked to another party” The Examiner respectfully disagrees.


Appellant further argues “Here, as in the claims of the instant application, information is gathered and transmitted, but no judicial exception is recited. More specifically, information is collected over time and, upon an event (e.g., within proximity of the radio frequency reader), the data is transmitted to the livestock interface. Claim 1 has parallel limitations in that information is gathered at a prior time (social media content existing prior to the communication) and, upon an event, (the communication is determined to be associated with the social media content), the data is transmitted. Example 46 was found to not recite a judicial exception. While the subject matter may related to livestock in Example 46 and a customer and agent in Appellant's claims, the recited limitations are similarly structured. Accordingly, like Example 46, claim 1 does not recite a judicial exception.”  The Examiner respectfully disagrees.
	As previously stated in the Final Office Action, the claims at issue are not applicable to Example 46 claim 4 because in the training example the claim did not 

Appellant further argues “Appellant submits that the claims do not recite a judicial exception, but continues the analysis under Step 2A-Prong Two for the sake of completeness. Such a position is expressly counter to the court's findings. In Diamond v. Diehr 450 U.S. 175, 209 USPQ 1 (1981 ), the claim at issue was directed to the use of the Arrhenius equation, which was found abstract, but used the equation, as a tool, to implement to the equation. Appellant submits that the rationale utilized to reject the claims is expressly counter to the guidance prescribed by the courts. Appellant submits that a finding, assuming arguendo, that a claim "generally links the use of the judicial exception," is not evidence of a failure to integrate the exception into a practical application. It is, at most, a failure to recite "significantly more" under the option of reciting, "other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment." (MPEP §2106.05(A), referencing Classen Immunotherapies Inc. v. Biogen IDEC, 659 F.3d 1057, 1066-68, 100 USPQ2d 1492, 1499-1502 (Fed. Cir. 2011).”  The Examiner respectfully disagrees.


Appellant further argues “Appellant traverses and submits that the conclusion that the above-mentioned limitations are "insignificant extra-solution activity," is without the prescribed analysis and, therefore, arbitrary. Only an unsupported conclusion is provided” The Examiner respectfully disagrees.
	The Examiner finds the response unpersuasive and asserts MPEP 2106.05 (g) discusses mere data gathering and selecting a particular data source or data to be manipulated are activities that the courts have found to be insignificant extra-solution activity.  For example, the independent claims recite the other additional element of “accesses content from a social website and receives a communication via a communications network different from the social media website, wherein the content from the social media website exists prior to receiving the communication” which amounts to necessary data gathering to carry out the abstract idea.  Accordingly, the section of MPEP 2106.05 (g) supports the conclusion on why the other additional elements cited above are insufficient to integrate the judicial exception into a practical application.

Appellant further argues “The parallels between the independent claims herein and Example 42 are apparent. Both perform gathering information, formatting a message, and delivering the message in real time (''presently engaged in the communication" and "during the communication"). Thereby allowing users (agent and customer) to share information in a manner and having a timeliness that is relevant to a current communication. While the technical benefit of Example 42 included a standardized format of the record, a similar technical benefit, presentation of a related communication to currently ongoing communication, is also provided in that discrete, but associated communications, may be identified and incorporated into one communication.”  The Examiner respectfully disagrees.
	The Examiner finds the response unpersuasive and maintains Example 42 does not render the claimed invention patent eligible. The independent claims do not recite any formatting limitations.  As such, Appellant cannot rely upon these features to change the analysis of the rejection.  Similarly, Appellant’s contention that “presentation of a related communication to currently ongoing communication, is also provided in that discrete, but associated communications, may be identified and incorporated into one communication” does not remove the claims from ineligible subject matter. The claimed method coordinates communications for a customer and an agent.  This is not a technical solution to a technical problem.   For these reasons the rejections are being maintained because the claimed invention does not recite any limitations that integrate the judicial exception into a practical application or provide an inventive concept.

Appellant further argues “Simlar to DDRHoldings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1259, 113 USPQ2d 1097, 1107 (Fed. Cir. 2014), the claims herein recite a technical solution to a technical problem. By way of non­limiting paraphrasing, two communications may exist, each requiring telecommunications, networking, processing, and other resources to address the communication. If not associated with each other, each is handled separately, thereby duplicating the resource requirements and providing an opportunity to provide inconsistent responses. A technical solution is provided in that the communications can be identified as having a common source and, once identified, can be handled as a single communication, thereby reducing the load on the resources.”  The Examiner respectfully disagrees.
	The Examiner finds the response unpersuasive and asserts the independent claims in contrast to those as issue in DDR Holdings contain no such technical solution. The claims are for coordinating communications between a customer and agent which can be reasonably characterized as a commercial interaction as opposed to a technical solution to a technical problem.  Unlike the claims in DDR, the claims do not introduce an improvement to any other technology or technical field, as discussed in MPEP 2106.05(a).  For these reasons, the rejections under 101 are being maintained.

Appellant further argues “The rejection further posits: the Symantec, TLI, and OIP Techs. Court decisions cited in MPEP 2106.05(d)(II) indicate mere collection or receipt of data over a network is a well understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). (Supra, §7, p. 5). Further, this step "requires more than recognizing that each claim element, by itself, was known in the The Examiner respectfully disagrees.
	The Examiner finds the response unpersuasive and maintains that the additional limitations are well-understood, routine, and conventional under Step 2B.  The Final Office Action references court decisions from MPEP 2106.05(d)(II) including Symantec, TLI, and OIP Techs. in support of the rejection. The Berkheimer Memo discusses a finding that an additional element or combination of elements may be supported by a citation to one or more of the court decisions discussed in the section from the MPEP above and the previous rejection indicates “mere collection or receipt of data over a network” has been recognized by courts as being well-understood, routine, and conventional. As such, the additional element of “accesses content from a social website and receives a communication via a communications network different from the social media website, wherein the content from the social media website exists prior to receiving the communication” recites the gathering of the necessary data for carrying out the recited commercial interaction.  These limitations are insufficient to integrate the recited judicial exception into a practical application and do not supply an inventive concept. 

Appellant further argues “The Examiner states that: the additional element(s) of: "a system", "a network interface", "a communications network", "a processor", "at least one of a computer terminal or a customer communication device", "an agent communication device" are at best the equivalent of merely adding the words "apply it" to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept.
(Supra, §7, p. 5).  Appellant submits the analysis is in error. First, the rejection addresses the hardware components when the non-conventionality of the pending claims lie with the functionality of the software executed by the software. Second, the Examiner ignores the more complex details of the recited functionality to make the rejection. For at least the reasons presented above, Appellant submits the rejection is the result of error. Reconsideration and overturning the rejection is respectfully requested.”  The Examiner respectfully disagrees.
	The Examiner finds the response unpersuasive and asserts relying on features (such as complex details of the recited functionality) does not change the analysis.   The Examiner maintains the additional elements of "a system", "a network interface", "a communications network", "a processor", "at least one of a computer terminal or a customer communication device", "an agent communication device" were properly addressed with respect to Step 2A-Prong Two and do not remove the claims from the realm of ineligible subject matter.  Steps that do nothing more than spell out what it means to “apply it on a computer” cannot confer patent eligibility. The Appellant’s Specification in [¶ 0023, 0041, 0045, 0046] support the conclusion that these limitations are insufficient to integrate the recited judicial exception into a practical application.  These additional elements amount to use of generic hardware to carry out the abstract 

With Respect to Rejections Under 35 USC § 103

Appellant argues “Claim 1 recites, in part: a processor that, upon determining that the communication from the communications network is associated with content from the social media website, [ ... ] wherein the processor determines that the communication received from the communications network is associated with content from the social media website by determining a degree of match between indicia of the content on the social media website and the communication is greater than a previously determined threshold. Appellant submits that this feature is not disclosed by the art of record. Goel may collect and analyze data, such as web activity and voice channel activity. (see Goel, ¶ 0026-0027 and 0031). However, even given a collection of web activity for an issue, and the subsequent occurrence of a voice call, it remains that Goel fails to disclose determining that the call is related to the activity-even if the activity is related to the same issue. Such a determination, or how such a determination is made, is absent in Goel. Goel cannot act on a determination if no such determination is made.”  The Examiner respectfully disagrees.

As best understood from passages from the Goel reference, data from a voice data channel and behavioral data from a social media data channel is analyzed.  The data that is analyzed from both these channels is then used identify end user specific content for reasons the user is communicating with the commercial entity which is a determination that the communication received is associated with content from the social media website. Therefore, the rejections under 103 are being maintained as the Goel reference meets the recited limitations as claimed.

Appellant further argues “Appellant respectfully disagrees. Goel may disclose the determination as "data relevancy," but the fact that data is relevant fails to disclose a determination that a particular communication is associated with the content on the social media website. Assuming arguendo, Goel teaches what is proffered, it remains that the proffered, "collected data from the end user's social media communication channels is analyzed to extract relevant end user specific content for the commercial entity," (Id.) fails to disclose that the specific, "received communication" is associated with such content. In fact, nothing in proffered teaching of Goel requires a current The Examiner respectfully disagrees.
	The Examiner finds the response unpersuasive and maintains the reason to look to the Goel reference is because in ¶ 0021 discusses a computer implemented method for providing information based on end user specific content which can presented to an agent of the commercial entity during interaction with the end user (e.g., a voice call or online chat) or can be presented to the end user in real time during his/her web-based experience on the website of the commercial entity. ¶ 0033 discusses processing the proprietary data acquired from an end user of a data channel of a commercial entity (e.g., such as a voice or social media channel) to identify end user specific content which can provide insights about the user.  The identified end user content can include analyzed information based on the user’s behavior data in relation to a contextual 
	As best understood from the passages of the prior art, the “received communication” is considered the data from the voice channel and the “content of a social media website” is considered the behavioral data from a social media channel.  The data from both these channels is analyzed to identify the reason for the user to communicate with the commercial entity which represents a determination that a particular communication is associated with the content on the social media website.  Therefore, the citations from the prior art meet the limitations of the claims.  Also, contrary to the remarks the primary reference discusses the method is being performed during interaction with the end user or in real-time during his/her web experience which supports why Goel is reasonably pertinent to the problem faced by the Appellant of the claims under examination.  For these reasons, the rejections under 103 are being maintained.

Appellant further argues “While Appellant submits that Goel is believed to be absent the required "determination, " the proffered "degree of match" of such a determination is proffered to be provided by Daya (see, Final Office Action, p. 10, see also, p. 25). Daya may disclose factors for which a social media user may be associated "in a contact center environment 110," (Daya, ¶ 0033). However, it remains that such a determination fails to apply to the absent limitation of Goel.”  The Examiner respectfully disagrees.
	The Examiner finds the response unpersuasive and asserts the requirements for obviousness are discussed in MPEP 2142.  As explained in the previous Office Action, 
Like the claimed invention, both Goel and Daya are directed to monitoring social media channels in a contact environment. It would be a matter of ordinary skill to modify the methods of Goel to include the equivalence weight factors as taught by Daya.  This would enable a contact center to determine if the author of each post in social media environment is the same person as a customer registered up with the contact center environment. [¶ 0033, 0087]  The Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071,5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, the motivation to combine is found in the references themselves as discussed above. 

Appellant further argues “Appellant submits that In re Keller is misapplied. First, there nothing in In re Keller that circumvents the corpus of statute and law to preclude the refuting of a rejection based on the position that one reference, that is proffered to provide a particular teaching, is absent such a teaching. More specifically, motivation to combine the teachings of the references is absent when the references cannot produce "the claimed invention." Second, what In re Keller does teach is that a rebuttal is insufficient to refute a prima facie case of obviousness, which was properly established by the examiner, when the rebuttal consisted only of a single affidavit that was only in regard to the secondary reference (In re Keller at 422-23). At no point does In re Keller take the position that a rejection can stand when a primary reference, which is not proffered to provide a necessary teaching, is combined with a secondary reference(s), which is proffered to provide the teaching, but cannot be rebutted to demonstrate that the secondary reference(s)-and the resulting combination of references-is absent such a teaching” The Examiner respectfully disagrees.
The Examiner finds the response unpersuasive and asserts Appellant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Also, the response does not explain how the cited court decision should be applied to the rejection of issue. For these reasons, the rejections under 103 are being maintained.

Appellant further argues “Sharma does not disclose wherein the notification comprises indicia of the content from the social media website and wherein the notification further comprises a prompt to terminate the communication. The fact that a user may end a call fails to disclose a system wherein a prompt to terminate the call is provided to at least one of the nodes engaged in the communication.”  The Examiner respectfully disagrees.
	The Examiner finds the response unpersuasive and contends that the teachings of the Sharma reference in at least ¶ 0057, 0061-0063 methods for providing messages to a user hold during a call. In ¶ 0057 discusses the user may be placed into a call queue  and the user listens, views, or otherwise receives the user data messages presented to the user then a determination is made whether the user is still on hold within the call queue. ¶ 0062 discusses while user Bob is waiting in the call queue presentation of messages is initiated. One of the messages states, “You are using Product X v5.1, there is an update available for Product X fixing incompatibility issues with prior versions. The message further asks “Would you like the link for v.6.0 be emailed?  ¶ 0063: discusses user Bob checks his email on his computer and accesses the link provided to him. When user Bob is satisfied with the information provided in the user messages and no longer requires customer service, user Bob ends the call and frees up his position in the call queue.
	As best understood from the passages of the Sharma reference, “the presentation messages” and/or “email” that user Bob checks serves as the claimed notification and the “link” included the presentation messages and/or email serves as indicia of the content from the social media website. Additionally, as can be seen from the Sharma reference, the presentation messages and/or email “further asks user Bob if he would like to be emailed” which serves as a prompt to terminate the communication 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/EHRIN L PRATT/Examiner, Art Unit 3629                                                                                                                                                                                                        
Conferees:
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629  
                                                        
                                                                                                                                             /MEHMET YESILDAG/Primary Examiner, Art Unit 3624                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.